




 
CONSOLIDATED-TOMOKA LAND CO, INC.
RESTRICTED SHARE AWARD AGREEMENT
 
This Restricted Share Award Agreement (the “Agreement”) is made as of the ___
day of ________, 2010 (the "Grant Date"), by and between CONSOLIDATED-TOMOKA
LAND CO., a Florida corporation (the “Company”) and _____________ (“Grantee”).
 
Background


The Company has adopted the Consolidated-Tomoka Land Co. 2010 Equity Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Section 7 of the Plan provides
that the Committee shall have the discretion and right to grant Restricted
Shares, subject to the terms and conditions of the Plan and any additional terms
provided by the Committee.  The Committee has granted Restricted Shares to the
Grantee as of the Grant Date pursuant to the terms of the Plan and this
Agreement.  The Grantee desires to accept the grant of Restricted Shares and
agrees to be bound by the terms and conditions of the Plan and this
Agreement.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.


Agreement
 
1.           Award of Restricted Shares.  Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee _____ Restricted Shares (the “Awarded Shares”) as of the Grant
Date.  The extent to which the Grantee’s rights and interest in the Awarded
Shares becomes vested and non-forfeitable shall be determined in accordance with
the provisions of Sections 2 and 3 of this Agreement.  The Committee has
determined that the Awarded Shares are intended to satisfy the requirements for
“qualified performance-based compensation” under Code Section 162(m), and
therefore the Committee designates the grant of Awarded Shares as a Qualified
Performance-Based Award.


2.           Performance Vesting.  Except as may be otherwise provided in
Section 3 of this Agreement, the vesting of the Grantee’s rights and interest in
the Awarded Shares of Restricted Stock shall be determined in accordance with
the performance vesting criteria set forth in Exhibit A attached to this
Agreement.


3.           Change in Control.  Unless previously forfeited, the Awarded Shares
shall vest upon the occurrence of a Change in Control.


4.           Shares Held by Custodian; Shareholder Rights.


(a)           The Grantee hereby authorizes and directs the Company to deliver
any Restricted Shares issued by the Company to evidence the Awarded Shares to
the Secretary of the Company or such other officer of the Company as may be
designated by the Company’s Chief Executive Officer (the “Share Custodian”) to
be held by the Share Custodian until the Awarded Shares become vested in
accordance with Section 2 or Section 3 of this Agreement.  When all or any
portion of the Awarded Shares become vested, the Share Custodian shall deliver
to the Grantee (or his beneficiary in the event of death) a certificate
representing the vested Awarded Shares (which then will be unrestricted).  The
Grantee hereby irrevocably appoints the Share Custodian, and any successor
thereto, as the true and lawful attorney-in-fact of the Grantee with full power
and authority to execute any stock transfer power or other instrument necessary
to transfer the Awarded Shares to the Company, or to transfer a portion of the
Awarded Shares to the Grantee on an unrestricted basis upon vesting, pursuant to
this Agreement, in the name, place, and stead of the Grantee.  The term of such
appointment shall commence on the Grant Date and shall continue until all the
Awarded Shares become vested or are forfeited.


(b)           During the period that the Share Custodian holds any of the
Awarded Shares of Restricted Stock subject to this Section 4, the Grantee shall
have the right to vote such Awarded Shares.  The Grantee will cease to have the
right to vote any of the Awarded Shares that are forfeited if and when such
shares are forfeited.  The number of Awarded Shares set forth in Section 1 of
this Agreement shall be the maximum number of Awarded Shares to which the voting
rights described in this Section 4 shall be applicable.


(c)           The Grantee shall not receive any dividends with respect to the
Awarded Shares for the period beginning on the Grant Date and ending on the
vesting date.  In the event the number of Awarded Shares is increased or reduced
in accordance with Section 11 of the Plan, and in the event of any distribution
of common stock or other securities of the Company in respect of such shares of
common stock, the Grantee agrees that any certificate representing shares of
such additional common stock or other securities of the Company issued as a
result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Agreement as if initially
received hereunder.


5.           Tax Consequences. The Grantee shall pay all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Awarded Shares. Such payment shall be made in full, at the Grantee's
election, in cash or check, by withholding from the Grantee's next normal
payroll check, or by the tender of Shares of the Company’s common stock
(including Awarded Shares then vesting). Shares tendered as payment of required
withholding shall be valued at the closing price per share of the Company’s
common stock on the date such withholding obligation arises.


6.           No Effect on Employment or Rights under Plan.  Nothing in the Plan
or this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or affect any right which the Company may have to
terminate the employment of the Grantee regardless of the effect of such
termination of employment on the rights of the Grantee under the Plan or this
Agreement.  If the Grantee's employment is terminated for any reason whatsoever
(and whether lawful or otherwise), he will not be entitled to claim any
compensation for or in respect of any consequent diminution or extinction of his
rights or benefits (actual or prospective) under this Agreement or any Award or
otherwise in connection with the Plan. The rights and obligations of the Grantee
under the terms of his employment with the Company or any Subsidiary will not be
affected by his participation in the Plan or this Agreement, and neither the
Plan nor this Agreement form part of any contract of employment between the
Grantee and the Company or any Subsidiary.  The granting of Awards under the
Plan is entirely at the discretion of the Committee, and the Grantee shall not
in any circumstances have any right to be granted an Award.


7.           Governing Laws.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
 
8.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.


9.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


10.           Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.


11.           Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
 
12.           Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Awarded Shares are granted under and
governed by the terms and conditions of the Plan and this Agreement.  Grantee
has reviewed in their entirety the prospectus that summarizes the terms of the
Plan and this Agreement, has had an opportunity to request a copy of the Plan in
accordance with the procedure described in the prospectus, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement.  Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Agreement.


 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.
 


CONSOLIDATED-TOMOKA LAND CO.


BY:________________________________
      Chairman, Compensation and
      Stock Option Committee


I have read the Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan adopted
on April 28, 2010, and by my signature I agree to be bound by the terms and
conditions of the Plan and this form of agreement.


Date:_______________________________                                                                                     ________________________________
Grantee Signature

 
 
 

EXHIBIT A


VESTING OF RESTRICTED SHARES (5-YEAR PERFORMANCE)


1.  
Vesting of Restricted Shares.



The number of Restricted Shares that shall vest under this Agreement shall be
based upon the following performance goal:  the Company’s Total Shareholder
Return as compared to the Total Shareholder Returns of the Company’s Peer Groups
during the Performance Period, as further described below.  Upon (i) the
expiration of the Performance Period, and (ii) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Restricted Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee.  Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period.  If the Participant’s employment terminates prior to the end of the
Performance Period, all Restricted Shares shall automatically be forfeited and
canceled as of the date of the Participant’s termination of employment;
provided, however, that the Participant may be eligible for a cash payment as
described in Section 2 below.
 
Determination of Peer Groups:
 
The “Peer Groups” used for purposes of this Exhibit A shall be those companies
included in each of the Peer Groups (the “Peer Group”) and the Russell 2000
Index (the “2000 Group”) on the first day of the Performance Period, subject to
change as described below.  The Peer Group shall be weighted as 60% of the final
vesting calculation described below, and the 2000 Group shall be weighted at 40%
of the final vesting calculation described below.
 
Peer Group selection will be determined by the Committee using [TBD], or such
similar Peer Group designated by the New York Stock Exchange, or, if no such
designation exists, such other recognized independent third parties that provide
such peer group information.  The Committee may add additional peers to the
group.
 
If a company in a Peer Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Peer Group and it stock price
will continue to be tracked for purposes of the Total Shareholder Return
calculation.  If the company is subsequently acquired or goes private, the
provisions below will apply.  If the company liquidates, the company will remain
in the Peer Group and its Ending Stock Price will be reduced to zero.
 
If a company in a Peer Group is acquired by another company in the same Peer
Group, the acquired company will be removed from the Peer Group and the
surviving company will remain in the Peer Group.
 
If a company in Peer Group is acquired by a company not in the same Peer Group,
the acquired company will remain in the Peer Group, and its Ending Stock Price
will be equal to the value per share of the consideration paid to the
shareholders of the acquired company in the transaction.  The surviving company
in such transaction will not be added to the Peer Group.
 
If a company in a Peer Group ceases to be a public company due to a going
private transaction, the company will remain in the Peer Group, and its Ending
Stock Price shall be equal to the value per share of the consideration paid to
the shareholders of the target company in the transaction.
 
Changes in the 2000 Group during the Performance Period will not affect the Peer
Groups, except as described above.
 
Calculation of Total Shareholder Return:
 
“Total Shareholder Return” for the Company and each company in the Peer Groups
shall include dividends paid and shall be determined as follows:
 
Total Shareholder
Return                                           =                  Change in
Stock Price + Dividends Paid___
        Beginning Stock Price




“Beginning Stock Price” shall mean the average closing sale price as reported on
the New York Stock Exchange Composite Tape of one (1) share of common stock for
the thirty (30) trading days immediately prior to the first day of the
Performance Period.  The Beginning Stock Price shall be appropriately adjusted
to reflect any stock splits, reverse stock splits or stock dividends during the
Performance Period.
 
“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.
 
“Dividends Paid” shall mean the total of all cash and in-kind dividends paid on
one (1) share of stock during the Performance Period.
 
“Ending Stock Price” shall mean the average closing sale price of one (1) share
of common stock for the thirty (30) trading days immediately prior to the last
day of the Performance Period, except as otherwise provided under “Determination
of Peer Groups” above.  Such closing sale prices shall be as reported on the New
York Stock Exchange, such other national securities exchange, or as reported by
an applicable automated quotation system, the OTC Bulletin Board, or otherwise,
as applicable.
 
“Performance Period” shall mean the period commencing on the date Restricted
Shares are awarded by the Company to a plan participant; and ending on the first
stock trading day five (5) years after the date of the award .
 
Calculation of Weighted Average Percentile Rank:
 
Following the Total Shareholder Return determination for the Company and the
companies in each Peer Group, the “Company Rank” for each Peer Group shall be
determined by listing each company in each Peer Group (including the Company)
from the highest Total Shareholder Return to lowest Total Shareholder Return and
counting up to the Company from the company with the lowest Total Shareholder
Return.
 
The Company’s separate “Percentile Rank” for each Peer Group shall then be
determined as follows:
 
           Percentile                                                  Company
Rank in each Peer
Group                                                                                     
 Rank for                      =                     Total Number of companies
in each Peer
             each Peer                                                   Group
including the Company
                Group
 
The Company’s “Weighted Average Percentile Rank” shall then be calculated as the
sum of (i) the Company’s Percentile Rank in the Peer Group multiplied by 60% and
(ii) the Company’s Percentile Rank in the 2000 Group multiplied by 40%.  For
example, at the conclusion of the Performance Period, if the Company’s
Percentile Rank in the Peer Group were 65% , the Company’s Percentile Ran in the
2000 Group were 50%, the Company’s Weighted Average Percentile Rank would be
calculated as follows:  [.65 x .60) + (.50 x .40)] x 100 = 59%.


Calculation of Number of Vested Restricted Shares:
 
The percent of Restricted Shares that vest shall then be determined based on the
following chart:
 
Company’s Weighted Average
            Percentile Rank                                 Percent of
Restricted Shares to Vest 
         75th and
above                                                            100%
70th                                                                           
90%
65th                                                                           
80%
60th                                                                           
70%
55th                                                                           
60%
50th                                                                           
50%
45th                                                                           42.5%
40th                                                                           
35%
35th                                                                           27.5%
30th                                                                           
20%
25th                                                                           12.5%
        Below
25th                                                                            0%




Interpolation shall be used to determine the percent of Restricted Shares that
vest in the event the Company’s Weighted Average Percentile Rank does not fall
directly on one of the ranks listed in the above chart.  Once the percent of
Restricted Shares to vest has been determined, the percent shall be multiplied
by the number of Restricted Shares awarded to determine the actual number of
Restricted Shares that vest, rounded to the next highest whole share.  All
Restricted Shares that do not vest in accordance with this Exhibit A shall be
automatically forfeited and canceled.
 
Back to 8K [incentiveplan8k.htm]

 


